           Case 1:20-cv-02151-RJL Document 4 Filed 08/07/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA



     Matthew Couch,
     4000 S. Dixieland Road
     Apartment A-201
     Rogers, Arkansas 72758

          Plaintiff,                                 Case No. 20-cv-2151 (RJL)

     v.

     Verizon Communications, Inc.
     1095, Avenue of the Americas
     New York, NY 10036

     et al.,

          Defendants.



                                  NOTICE OF ERRATA

       Pursuant to D.C. Local Rule 5.1(c), Plaintiff hereby provides notice that the

caption in this matter is hereby corrected to include the addresses of Joe Capone and

Mark Mueller as set forth on the attachment hereto. Plaintiff will separately file a notice

of his intent to seek permission to preserve the confidentiality of the address of Defendant

Aaron Rich.

                            By:    /s/ Eden P. Quainton______________
                                   EDEN P. QUAINTON DC Bar# NY0318
                                   QUAINTON LAW PLLC
                                   1001 Avenue of the Americas, 11th Fl.
                                   New York, NY 10018
                                   Tel: 212-813-8389
                                    equainton@gmail.com


                                            -1-
